 In the Matter of THE WILSON LABORATORIES DIVISION OF WILSON &COMPANY, INC.andUNITED GAS,CODE&CHE1IICALWORKERS OFAMERICA, LOCAL163,AFFILIATED WITH THEC.I.O.CaseNo.R-,1,764.-Decided February 9, 1943Jurisdiction:laboratory research industry.Investigation and Certification of Representatives:existence of question: re-fusal to recognize because of existing contract; contract held no bar whenits anniversary date was imminent and transfers in affiliation indicated thatsubstantial' doubt existed with respect to the identity of the labor organizationwhich the employees clesiied as their representative; election necessary.Unit Appropriate for Collective Bargaining:all hourly paid and piecework pro-duction and maintenance workers, with specified inclusions and exclusions ;stipulation as to.Mr. Richard Winkler,of Chicago, Ill., for the Company.Mr. -Cecil A. Martin,of Joliet, Ill., for the United.Mr. Vernon Ford, of Chicago,Ill., for District 50.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE 'Upon a petition and amended petition duly filed by United Gas,Coke- & Chemical Workers of America, Local 163, affiliated with theC. 1-0., herein called the United,'. alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Wilson Laboratories Division of Wilson & Company, Inc., ofChicago, Illinois, herein called the Company, the National LaborRelationsBoard provided for an appropriate hearing upon duenotice before Leon A. Rosell, Trial Examiner.The hearing was heldat Chicago, Illinois, on January 15, 1943.The Company, the United,and District 50, United Mine Workers of America, herein calledDistrict 50, appeared, participated, and were afforded full oppor-iAt the hearing the United moved, without objection, to amend the fist amendedpetition by striking the words "Local 12163" and substituting therefor "Local 163,affiliatedwith the C I O " The Trial Examiner granted the motion.47 N. L. R. B., No. 53.404 THE WILSON LABORATORIES405tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues.At the hearing the TrialExaminer reserved ruling upon the motion of District 50 to dismissthe petitions on the ground that the contract between the Companyand District 50, described in Section III, below, is a bar to thisproceeding.For reasons hereinafter set forth, the motion is herebydenied.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire'record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWilson & Company, Inc., is a Delaware' corporation having itsprincipal oflce'and place of business in Chicago, Illinois.The WilsonLaboratoriesDivision ofWilson & Company, Inc., which is theplant invok=ed in this proceeding, is a division of Wilson & Company,Inc., and operates a plant at 4221 South Western Avenue, Chicago,Illinois, where the Company is engaged in the manufacture of glandsubstances, animal derivatives, enzymes, and other drug specialties.During 1941 the Company purchased for use at this plant raw mate-rials valued in excess of $50,000, of which 50 percent was purchasedand transported to the Company's plant in Chicago, Illinois, frompoints outside the State of Illinois.During the same period theCompany sold finished products valued in excess of $50,000, of whichapproximately 50 percent was transported from the Company's plantat Chicago, Illinois, to points outside the State of Illinois.TheCompany admits that it is engaged in commerce within the meaning.of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Gas, Coke & Chemical Workers of America, Local 163, isa labor organization, affiliated with the Congress of Industrial Or-ganizations, admitting to membership employees of the Company.District 50, United Mine Workers of America, is a labor organiza-tion, admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn or about September 10, 1942, the United advised the Companythat it represented a majority of the production and maintenanceemployees at the plant involved in this proceeding and requestedrecognition as their exclusive bargaining agent.The Company re-fused to recognize the United because of the hereinafter-describedcontract between the Company and District 50.'i 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDA statement of the Regional Director, introduced in evidence at.hearing, indicate that the United represents a substantial numberof employees in the unit hereinafter found appropriate.'On May 14, 1942, the Company, entered into a contract with LocalNo. 12163, District 50, United Mine Workers of America, coveringthe production and maintenance employees employed in the Com-pany's Chicago plant involved herein.The contract provided thatit should-remain in effect until May 14, 1943,,and from year to year-thereafter unless terminated by 30 days' written notice prior to anyanniversary date.The contract also provided "that so long as themajority of the employees shall designate this Union as their bar-gaining agency, the Union shall be the exclusive, representative ofall the said employees in respect to rates of pay, wages, hours ofemployment and other conditions of employment."Thereafter, onAugust 28, 1942, Local No. 12163, by a majority vote, adopted a reso-charter.The resolution further authorized` the officers to make ap-plication for affiliation with the National Council of United Gas,Coke & Chemical Workers of America. The Local thereafter received-a charter from the National Council on September 5, 1942. The Na--tional Council subsequently became affiliated with the Congress of-Industrial Organizations and changed its name to the United Gas,.Coke & Chemical Workers of America, and on December 15, 1942,.granted a, charter under the new name to the Local.District 50 contends that the above-described contract constitutesa bar to this proceeding.Because of the above 'circumstances wefind that substantial doubt exists, with respect to the identity ofthe labor organization which the employees desire as their represent-ative.In view of this fact, together with the imminence of theanniversary date of the contract, we hold that the contract does notconstitute a bar to the present determination of representatives andwe shall resolve the dispute which has arisen by an election bysecret' ballot.3_2The Regional Director states that the United submitted 66 application for member-ship cards bearing appaentlygenuinesignaturesof personswhosenaivesappear on theCompany's pay roll of Octobei 31, 1942, which pay roll contains the names of 106 em-ployees in the appropriate unit, that 5 of thesecards areundated andthat the remaining61 are dated between August and October 1942; that District 50 submitted its financialsecretary's record ofduespaid during September and October 1942 which indicates duespayments by 51 persons on the Company's pay roll of October 31, 1942, and that District50 also ieliesupon its contract with the Company to substantiate its representation claun.The Trial Examiner states that the United submitted at the healing 38 additional applica-tion for membership cards bearing apparently genuine,signatuie; of persons whose namesappear onthe Company's payroll asof the date of the hearing and that 6 of these cardsare undated and theremainingraids bear dates between October 1942 and January 194338eehatter of,Netional Lead CompanyandUnited Gas, CokeiCChemicalWorkersofAmer iea, etal ,45 N L R B 182. THE WILSON LABORATORIES407We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APIFROPRIATE. UNITWe find, in accordance with a stipulation of the parties, that allthe hourly paid and piece-work production and maintenance workersof the Company, exclusive of the manager, superintendents, foremen,full-timewatchmen, technical employees, salesmen, plant clerks,office employees and clerks, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.4V. TTTE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the,em-ployees in the appropriate unit who were employed 'during the pay-roll,period immediately preceding the, date of the Direction of Elec-tion herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9; of National LaborRelations Board Rules and Regulations-Series. 2, as aniended, itis herebyDIREGrED'that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with The WilsonLaboratories Division of Wilson & Company, Inc., Chicago, Illinois,an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theThirteenth Region, acting in this matter_ as agent for the NationalLabor Relations Board, and subject to Article III, Section 10, of said,Rules and-Regulations, among the employees in the -unit found ap-propriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill,or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-4This is identical with the unit incorporated in the contract between the Company andDistrict 50.- 408DECISIONSOF NATIONALLABOR RELATIONS BOARDselves in person at the polls, but excluding employees who havesince quit or been discharged for cause, to determine whether theydesire to be represented by United Gas, Coke & Chemical Workersof America, Local 163, affiliated with the C. I. 0., or by District50,United Mine Workers of America, for the purposes of collectivebargaining, or by neither.